A rehearing is applied for. The action is by husband and wife to recover damages for personal injuries and loss of an automobile in a collision on a public highway. Trial was had on the first, third and fifth counts of the amended declaration. The first count is by the husband for his loss of his wife's services, company and consortium, and for his expenses due to injuries to his wife. To this count there were pleas of not guilty, contributory negligence and a denial of the injury as alleged. The third count is by the husband for his injuries with consequent *Page 334 
expenses and losses, and the loss of his automobile. Pleas were the same as to the first count. The fifth count is by the wife joined by her husband to recover for her injuries. A plea of not guilty was interposed.
It appears that as the plaintiffs were going north on the east side of the highway, the defendant's loaded truck was coming south on the west side of the road. Another car was parked on the west side of the road. When the plaintiffs approached the point where the parked car was, the defendant's truck going south came around the parked car to the east side of the road and collided with the plaintiff's car going north, causing the injury. The plaintiffs were on the right side of the road going north, and though they saw the defendant's truck coming south, they, being on the proper side of the road, had a right to assume that the driver of the truck coming south on the west side of the road would not pass around the parked car to and upon the east side of the road so as to collide with the plaintiff's car approaching from the south.
Apparently the injury was proximately caused by the driver of the defendant's truck, who, in passing around the obstructing car, drove the truck to and upon the east side of the road where the plaintiff's car properly was, going in the opposite direction.
Even if the charge given, that should the plaintiffsestablish the material allegations of either count of the declaration by a preponderance of the evidence, you are authorized to find a verdict in favor of the plaintiffs for their alleged damages, be technically incorrect, the verdict in favor of the plaintiffs for $5,000.00 is not materially erroneous in form, since husband and wife are the plaintiffs and payment to them would discharge the judgment without reference to *Page 335 
the apportionment of the amount of the verdict rendered under the three counts of the declaration.
The evidence does not show contributory negligence of either plaintiff as against the verdict rendered. Nor is the verdict excessive in view of the evidence under the three counts of the declaration.
Rehearing denied.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.